Citation Nr: 1810542	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-20 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a left knee condition.


ATTORNEY FOR THE BOARD

E. Vample, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2010 to September 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia. 



FINDING OF FACT

Throughout the period on appeal, the Veteran's left knee condition has been characterized by pain and mild degenerative joint disease; ankylosis of the left knee, limitation of flexion to 30 degrees, limitation of extension to 10 degrees, recurrent subluxation or lateral instability, has not been shown.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a left knee condition have not been met.  38 U.S.C. §§ 1131, 5103 (2012), 3.159, 4.1, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes (DC) 5256, 5260, 5261 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017). Here, the duty to notify was satisfied by a way of a letter sent December 2010. 

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, VA examination reports, hearing testimony, and statements from the Veteran and her representative.  Neither the Veteran nor her representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).

Increased Ratings

The Veteran is seeking an increased rating in excess of 10 percent for her service connected left knee condition.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208(1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7(2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. 

The functional loss may be due to absence of part, or all, of the necessary bones, joint and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part of that comes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2017); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. 

Regarding knee claims, a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257 or 5258/5259.  See VAOPGCPREC 23-97.  For example, when a knee disorder was already rated under DC 5257 (addressing lateral instability), the separate rating may be warranted if the Veteran's knee also shows limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more). 

Moreover, a separate rating could also be warranted under 38 C.F.R. § 4.59, based on x-ray findings of arthritis with painful motion.  See VAOPGCPREC 9-98; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir.1997).  In addition, the General Counsel has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if there evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

In this case, the Veteran's left knee condition has been assigned a 10 percent rating for limitation of flexion under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  In order to warrant an increased rating based solely on limitation of motion, the evidence must show: 
* Limitation of flexion to 30 degrees (20 percent under DC 5260); 
* Limitation of flexion to 45 degrees and limitation of extension to 10 degrees (two separate 10 percent ratings under DCs 5260 and 5261, respectively); or 
* Favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees (30 percent under DC 5256).
See 38 C.F.R. § 4.71a (2017).

In this case, a rating in excess of 10 percent is not warranted based on limitation of motion.  In an October 2011 VA examination, the Veteran reported left knee pain, stiffness, lack of endurance, and flare-ups as often as twice a day lasting for two hours.  The Veteran also reported that she cannot wear heels, is unable to stand for long periods of time, cannot bend her knees, nor drive or run for long periods of time.  Upon examination, the Veteran's left knee exhibited flexion to 140 degrees and extension to 0 degrees not limited by pain.  

The Veteran was afforded a new VA examination in December of 2015 and the Veteran complained of worsening of her left knee condition with restricted movement and constant pain.  The examiner noted that an x-ray of the Veteran's left knee showed no evidence for fracture or other significant bone, joint, or soft tissue abnormality.  Additionally, the examiner noted that no degenerative joint disease or arthritis was seen.  On range of motion testing, the Veteran exhibited flexion to 90 degrees and extension to 0 degrees with pain noted on extension.  

Similarly, the Veteran's private treatment records report left knee range of motion of 0-130, extension within normal limits, a normal gait, and no acute fracture, dislocation, or joint effusion.  

The Veteran would have to demonstrate flexion limited to 30 degrees (DC 5260) or extension limited to 10 degrees (DC 5261) to receive higher ratings than the one she already receives under DC 5260.  However, none of the measurements during the VA examinations or in her treatment records approach such limitations.  Therefore, based on the evidence of record, the Board determines that a rating in excess of 10 percent for a left knee condition is not warranted based on limitation of motion. 

The Board also considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In this case, while the Veteran complains of flare-ups in her left knee described as painful and swelling and restricted movement, it does not appear that her pain results in additional functional loss, and thus these complaints are adequately contemplated in the ratings she currently receives.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance). 

Next, the Board considers whether a separate compensable rating is warranted for the right knee based on instability or cartilage symptoms.  However, a separate compensable rating is not warranted.  In order to warrant a separate rating for this type of disorder, the evidence must show:
* Removal of the semilunar cartilage with residual symptoms (10 percent under DC 5259); 
* Dislocation of the semilunar cartilage with frequent episodes of "locking," pain and effusion in the joint (20 percent under DC 5258); or 
* Recurrent subluxation or lateral instability (under DC 5257; 10 percent for slight symptoms, 20 percent for moderate symptoms, and 30 percent for severe symptoms).
See 38 C.F.R. § 4.71a.

Specifically, at VA examinations in October 2011 and December 2015, the examiner noted that the Veteran's left knee showed no signs of edema, instability, guarding of movement, weakness, crepitus, or ankylosis.  Therefore a separate rating is not warranted based on either instability or injuries to the meniscus.  

The Board has considered the Veteran's statements that her left knee condition is worse than the rating she currently receives.  Specifically, that she experiences constant left knee pain and that her movement is becoming restricted.  Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms such as pain and swelling, because this only requires personal knowledge as it comes to her through her senses, she is not competent to identify a specific level of disability of her left knee condition according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's left knee condition has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated. 

In light of the above discussion, the Board finds that the preponderance of evidence is against the claim for an increased rating and there is no doubt to be otherwise resolved.  As such, the appeal is denied. 


ORDER

An initial rating in excess of 10 percent for a left knee condition is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


